DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE and amendments filed on January 10, 2022.  Claims 1-20 are currently pending.  Claims 1, 2, 4, 6, 7, 10-12, 16, 18, and 20 have been amended.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered and they are  persuasive.  Claims 1-20 are allowed; see below for details.

Specification
The previous objection to the specification is withdrawn in view of Applicant’s amendments and arguments, submitted January 10, 2022.

Prior Art Rejections - 35 USC § 102 & 103
The previous rejection of claims under 35 U.S.C. §102(a)(1) as being anticipated by Zoph are withdrawn in view of Applicant’s amendments and arguments.  Independent claims 1 and 16, the prior art does not teach:
“a recurrent neural network having a set of control policies learned by supervised learning on a plurality of second datasets and corresponding known network architectures and by reinforcement learning on a plurality of validated deep network architectures;”
Applicants arguments, beginning on page 9 are persuasive.
Further, from independent claim 11, the prior art does not teach:
“training … the recurrent neural network based on the plurality of first data sets and the one or more first deep network architectures associated with each data set … the training producing a set of control policies that direct generation of one or more second deep network architectures having valid architectures according to a layer validation ruleset”.
Applicants arguments, beginning on page 11 are persuasive.

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121